IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00160-CR

ARACELI TELLO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 12-02891-CRF-272


                             ABATEMENT ORDER

       The appellant’s brief is overdue in this appeal. The Clerk of the Court’s April 11,

2014 letter to appellant’s counsel states:

              Our records indicate that the appellant’s brief was due on or before
       April 3, 2014. To date, no brief has been filed.

              You will notice that the trial court has been copied with this letter
       as required by the Rules of Appellate Procedure. TEX. R. APP. P. 38.8(b)(2).
       Presumably, the purpose of notifying the trial court is to allow
       intervention by the trial court before the Court has to formally abate the
       proceeding for a hearing.
               Unless a brief or satisfactory response is received within 14 days,
        this Court must abate the appeal and order the trial court to immediately
        conduct a hearing pursuant to TEX. R. APP. P. 38.8(b)(2) & (3).

        Because appellant’s brief was not filed within 14 days, we abate this appeal to the

trial court to conduct any necessary hearings within 21 days of the date of this order in

accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R. APP. P.

38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed May 8, 2014
Do not publish




Tello v. State                                                                       Page 2